Citation Nr: 0729128	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-40 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in pertinent part, denied 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REMAND

In reviewing the report of a December 2003 VA examination for 
compensation purposes, the Board notes that the veteran was 
found to have a good range of motion of the ankles; to be 
"able to walk using a walker only from the bedroom to the 
bathroom;" and to be wheel-chair bound."  The veteran was 
diagnosed with diabetes mellitus with peripheral neuropathy; 
obesity; and "mobility limitation which is multifactorial."  
The examiner commented that the veteran's service-connected 
"diabetic peripheral neuropathy may more likely than not 
contribute to his lack of mobility which is multifactorial."  
The physician did not make any findings as to whether the 
veteran's service-connected disabilities were productive of 
either the permanent loss of use of one or both feet; the 
permanent loss of use of one or both hands; and/or the 
permanent impairment of vision of both eyes.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.

2.  Then schedule the veteran for a VA 
examination in order to determine the 
nature and severity of his 
service-connected disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion as to whether the veteran's 
service-connected disabilities are 
productive of either the loss or 
permanent loss of use of one or both 
feet; the loss or permanent loss of use 
of one or both hands; the permanent 
impairment of vision of both eyes; and/or 
ankylosis of one or both hips and/or one 
or both knees.  

Send the claims files to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to automobile and adaptive 
equipment or adaptive equipment only.  If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

